1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN ALLEN,                                    )   Case No.: 1:18-cv-01653-LJO-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )
13          v.                                           ORDER STRIKING PLAINTIFF’S REPLY
                                                     )   TO DEFENDANT’S ANSWER
14                                                   )
     S. RIMBACH, et.al.,
                                                     )   [ECF No. 31]
15                                                   )
                   Defendants.                       )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          This action is proceeding on Plaintiff’s ADA claim against Defendant Pfeiffer.
21          On June 13, 2019, Defendant filed an answer to the complaint.
22          On July 1, 2019, Plaintiff filed objections to Defendant’s answer.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         1
1             Rule 7 of the Federal Rules of Civil Procedure provides as follows:

2             There shall be a complaint and an answer; a reply to a counterclaim denominated as
              such; an answer to a cross-claim, if the answer contains a cross-claim; a third-party
3             complaint, if a person who was not an original party is summoned under the provisions
              of Rule 14; and a third-party answer, if a third-party complaint is served. No other
4
              pleading shall be allowed, except that the court may order a reply to an answer or a
5             third-party answer.

6    Fed. R. Civ. P. 7(a). Because the Court did not order Plaintiff to reply to Defendant’s answer,
7    Plaintiff’s reply is HEREBY STRICKEN from the record.
8
9
10   IT IS SO ORDERED.
11
     Dated:     July 3, 2019
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
